United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-40
Issued: July 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 2, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ June 20, 2006 merit decision denying her recurrence of disability claim
and the Office’s August 25, 2006 nonmerit decision denying her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
appeal.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained a recurrence of total disability on or after October 8, 2001 due to her accepted
employment injuries; (2) whether appellant met her burden of proof to establish that she
sustained a new occupational injury prior to October 8, 2001, other than those which had been
previously accepted; and (3) whether the Office properly denied appellant’s request for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
This is the third appeal in this case. In the first appeal, the Board issued a decision on
December 14, 2004 affirming the Office’s determination that appellant did not establish that she
sustained a recurrence of total disability on or after October 8, 2001 due to her accepted
employment injuries and that she did not establish that she sustained a new occupational injury
prior to October 8, 2001, other than those which had been previously accepted.1 On January 25,
1991 appellant, then a 32-year-old letter sorting machine clerk, filed an occupational disease
claim, alleging that she sustained upper extremity injuries beginning in November 1990 due to
repetitive typing and the handling of mail. The Office accepted that she sustained left wrist
tendinitis, left medial epicondylitis, left trapezius and shoulder strains, left shoulder
impingement, myofascial pain syndrome and bilateral carpal tunnel syndrome. Appellant filed
an occupational disease claim in September 1991 which was accepted for right wrist and forearm
tendinitis.2 In August 1999, she returned to full-time work as a modified general clerk3 and she
stopped work on October 8, 2001 claiming that she sustained a recurrence of total disability due
to her accepted employment injuries.4 On July 22, 2003 appellant filed an occupational disease
claim alleging that, at some point prior to October 8, 2001, she sustained a new upper extremity
injury due to her job duties which caused her to stop work on October 8, 2001.
In the second appeal, the Board issued a decision on June 8, 2006 setting aside the
Office’s denial of appellant’s claims for a recurrence of total disability on or after October 8,
2001 and for a new occupational injury sustained prior to October 8, 2001.5 The Board found
that the Office did not review evidence received prior to the issuance of its November 1, 2005
decision denying appellant’s claim, including reports of Dr. Margaret R. Atterbury, an attending
Board-certified internist, dated July 29 and September 9, 2003, February 17, June 8, August 17,
November 9 and December 29, 2004 and February 23, May 6 and September 7, 2005. The
Board remanded the case to the Office for consideration of this evidence and the issuance of an
appropriate decision.
In a July 20, 2003 report, Dr. Atterbury stated that appellant reported that she was having
difficulty sleeping due to shoulder pain and numbness and tingling in her hands. She indicated
that on examination appellant exhibited tenderness over both medial epicondyles and pain on
1

Docket No. 04-576 (issued December 14, 2004).

2

In November 1998, appellant underwent left shoulder decompression and left carpal tunnel release surgery
which was authorized by the Office. By decision dated October 20, 1998, the Office granted appellant a schedule
award for an eight percent permanent impairment of her right arm. By decision dated April 9, 2001, the Office
granted her a schedule award for an additional 4 percent permanent impairment of her right arm and a 45 percent
permanent impairment of her left arm.
3

The job involved such tasks as answering telephones, engaging in light filing and making photocopies. It did
not require lifting more than five pounds, typing more than one half hour in the morning and one half hour in the
evening or engaging in overhead work, reaching, repetitive hand motions, pushing and pulling.
4

The files for appellant’s multiple claims have been combined in the present case file. Appellant retired from the
employing establishment effective June 24, 2002.
5

Docket No. 06-327 (issued June 8, 2006).

2

right shoulder abduction which was limited to 110 degrees. Dr. Atterbury diagnosed bilateral
shoulder tendinitis, bilateral epicondylitis and bilateral carpal tunnel syndrome and indicated that
these conditions were work related. In a September 9, 2003 report, she stated that on
examination appellant exhibited 110 degrees of right shoulder motion and that internal and
external rotation of the right shoulder was “exquisitely painful.” Dr. Atterbury diagnosed workrelated bilateral shoulder tendinitis, bilateral medial and lateral epicondylitis and bilateral wrist
tendinitis. In a February 17, 2004 report, she stated that on examination appellant exhibited
110 degrees of right shoulder motion and that there was pain on internal and external rotation of
the right shoulder. Dr. Atterbury diagnosed work-related bilateral shoulder tendinitis, bilateral
epicondylitis, bilateral wrist tendinitis and bilateral carpal tunnel syndrome.
In a June 8, 2004 report, Dr. Atterbury indicated that appellant had full range of shoulder
motion but that there was pain on internal and external rotation of the right shoulder. She noted
that appellant reported that her symptoms were about the same as they were in February 2004
and provided a similar diagnosis of appellant’s upper extremity conditions. In an August 17,
2004 report, Dr. Atterbury stated that appellant reported increased right shoulder and right hand
pain. She exhibited 110 degrees of right shoulder motion and that there was pain on internal and
external rotation of the right shoulder. In a November 9, 2004 report, Dr. Atterbury stated that
appellant reported improved symptoms and that on examination she exhibited tenderness in her
palms, more on the right.
In a December 29, 2004 report, Dr. Atterbury stated that appellant reported that her pain
was unchanged and that she exhibited pain on internal rotation of the right shoulder and pain in
both epicondyles. In a February 23, 2005 report, she noted that on examination appellant
exhibited pain in the first digit of her right hand, pain on extreme internal and external rotation of
the right shoulder and pain in both epicondyles. In a May 6, 2005 report, Dr. Atterbury stated
that appellant reported a flare-up of general aches and noted that on examination she exhibited
pain on internal rotation and extreme of the right shoulder and tenderness in both epicondyles
and wrists. In a September 7, 2005 report, Dr. Atterbury indicated that appellant had
180 degrees of abduction of the right shoulder and tenderness of both epicondyles. She
continued to diagnose work-related bilateral shoulder tendinitis, bilateral epicondylitis, bilateral
wrist tendinitis and bilateral carpal tunnel syndrome.6
On remand the Office reevaluated appellant’s claim in accordance with the instructions of
the Board’s June 8, 2006 decision. In a June 20, 2006 decision, the Office denied appellant’s
claim on the grounds that she did not meet her burden of proof to establish that she sustained a
recurrence of total disability on or after October 8, 2001 due to her accepted employment injuries
and did not meet her burden of proof to establish that she sustained a new occupational injury
prior to October 8, 2001.

6

After the Office’s November 1, 2005 decision, appellant submitted March 20 and May 22, 2006 reports of
Dr. Michael J. Bertram, an attending Board-certified physical medicine and rehabilitation physician, who diagnosed
various upper extremity conditions, including left rotator cuff tendinopathy, bilateral wrist tendinitis, bilateral
epicondylitis and bilateral carpal tunnel syndrome and recommended various treatment options such as acupuncture.

3

In a July 20, 2006 letter, appellant requested reconsideration of her claim. She alleged
that her work stoppage on October 8, 2001 was the result of a worsening of her employmentrelated condition over a long period and asserted that the employing establishment did not
provide her with ergometric equipment to alleviate her symptoms. Appellant resubmitted copies
of reports of Dr. Atterbury, dated between February 1999 and May 2002.
In a June 4, 2001 report, Dr. Mark J. Goddard, an attending Board-certified physical
medicine and rehabilitation physician, noted that appellant reported experiencing significantly
worse pain in her right shoulder over the prior five or six months as well as increased pain,
numbness and tingling in her fingers. He suggested that appellant participate in physical therapy
and “rehabilitation psychology” programs and recommended several medications. In a July 17,
2006, Dr. Bertram noted that appellant reported increased symptoms and stated that on
examination she exhibited multiple areas of trigger points and tenderness in her upper
extremities and cervicothoracic spine. He diagnosed various upper extremity conditions,
prescribed additional medication and recommended that she return in a month.
In an August 25, 2006 decision, the Office denied appellant’s request for further review
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty job requirements.7
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained bilateral wrist tendinitis, right forearm
tendinitis, left medial epicondylitis, left trapezius and shoulder strains, left shoulder
impingement, myofascial pain syndrome and bilateral carpal tunnel syndrome in 1990 and 1991,
during a period when she was required to type for 8 to 10 hours per day. In August 1999,
appellant began working a light-duty clerical job for the employing establishment which did not
require lifting more than five pounds, typing more than one half hour in the morning and one half
hour in the evening or engaging in overhead work, reaching, repetitive hand motions, pushing
and pulling. Appellant later claimed that she sustained a recurrence of total disability on
October 8, 2001 due to her accepted employment injuries.

7

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986). The medical
evidence must contain medical rationale explaining how the recurrence of total disability was related to the accepted
employment injury. See Judd at 250.

4

In a June 20, 2006 decision, the Office denied appellant’s claim on the grounds that she
did not meet her burden of proof to establish that she sustained a recurrence of total disability on
or after October 8, 2001 due to her accepted employment injuries.8 In 10 reports dated between
July 29, 2003 and September 7, 2005, Dr. Atterbury detailed her periodic evaluations of
appellant’s upper extremity conditions. Appellant variously reported to Dr. Atterbury that her
upper extremity symptoms had worsened or stayed the same. Dr. Atterbury noted that on
examination appellant periodically exhibited limited right shoulder motion and pain in her
shoulders, elbows, wrists and hands. She diagnosed work-related bilateral shoulder tendinitis,
bilateral epicondylitis, bilateral wrist tendinitis and bilateral carpal tunnel syndrome.
These reports, however, are of limited probative value regarding appellant’s recurrence of
disability claim in that they do not contain an opinion that she sustained a recurrence of total
disability on or after October 8, 2001 due to her accepted employment injuries.9 Dr. Atterbury
did not provide any opinion whatsoever in these reports regarding appellant’s ability to work.
She did not provide any description of the modified general clerk position appellant was
performing when she stopped work on October 8, 2001 or otherwise indicate that her
employment-related condition changed such that she was unable to perform the extremely
limited duties of this position at any point after October 8, 2001.10 Therefore, appellant has not
shown a change in the nature and extent of her injury-related condition such that she sustained a
recurrence of total disability on or after October 8, 2001. Moreover, appellant has not alleged
and the evidence does not otherwise show that there was a change in the nature and extent of her
light-duty job requirements.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under the Federal Employees’ Compensation Act11 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the

8

In a June 8, 2006 decision, the Board instructed the Office to evaluate 10 reports of Dr. Atterbury, an attending
Board-certified internist, because it had failed to do so in its November 1, 2005 decision. It is not necessary for the
Board to reevaluate the sufficiency of the evidence appellant previously submitted in connection with her recurrence
of disability claim as the Board has already determined in its December 14, 2004 decision that this evidence did not
establish her recurrence of disability claim.
9

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
10

After the Office’s November 1, 2005 decision, appellant submitted March 20 and May 22, 2006 reports of
Dr. Bertram, an attending Board-certified physical medicine and rehabilitation physician, who discussed appellant’s
upper extremity condition but he did not provide an opinion that she sustained a recurrence of disability on or after
October 8, 2001.
11

5 U.S.C. §§ 8101-8193.

5

performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.12
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.13
ANALYSIS -- ISSUE 2
Appellant also alleged that she sustained a new occupational injury, i.e., an injury other
than the injuries that were accepted as occurring in 1990 and 1991, that caused her to stop work
on October 8, 2001. In a June 20, 2006 decision, the Office determined that appellant did not
meet her burden of proof to establish that she sustained a new occupational injury prior to
October 8, 2001.
The Board notes that the 10 reports of Dr. Atterbury, dated between July 29, 2003 and
September 7, 2005, provide no opinion that appellant sustained a new occupational injury prior
to October 8, 2001.14 Although Dr. Atterbury listed several conditions which had not previously
been accepted as employment related, including bilateral shoulder tendinitis and right
epicondylitis, she provided no indication that these conditions were sustained prior to
October 8, 2001, nor did she identify any employment factors which might have been
responsible for causing a new occupational injury prior to October 8, 2001. As already noted,
Dr. Atterbury did not provide any opinion in these reports regarding appellant’s ability to work.15
Therefore, the Office properly determined that appellant did not meet her burden of proof to
establish that she sustained a new occupational injury prior to October 8, 2001, other than those
which had been previously accepted.

12

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

13

Victor J. Woodhams, 41 ECAB 345, 352 (1989). The medical evidence must contain a rationalized medical
opinion explaining how the accepted employment factors caused or contributed to the claimed occupational injury.
See id.
14

It is not necessary for the Board to reevaluate the sufficiency of the evidence appellant previously submitted in
connection with her new occupational injury claim as the Board has already determined in its December 14, 2004
decision that this evidence did not establish the occurrence of a new occupational injury.
15

Moreover, the March 20 and May 22, 2006 reports of Dr. Bertram do not provide an opinion that appellant
sustained a new occupational injury.

6

LEGAL PRECEDENT -- ISSUE 3
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office’s regulation provides that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.17 To be entitled to
a merit review of an Office decision denying or terminating a benefit, a claimant also must file
his or her application for review within one year of the date of that decision.18 When a claimant
fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.19 The Board has held that the submission of
evidence or argument which repeats or duplicates evidence already in the case record does not
constitute a basis for reopening a case20 and that the submission of evidence which does not
address the particular issue involved does not constitute a basis for reopening a case.21
16

ANALYSIS -- ISSUE 3
In connection with her July 20, 2006 reconsideration request, appellant argued that her
work stoppage on October 8, 2001 was the result of a worsening of her employment-related
condition over a long period and asserted that the employing establishment did not provide her
with ergometric equipment to alleviate her symptoms. However, appellant has already provided
a similar argument on numerous prior occasions and the Board has held that the submission of
evidence or argument which repeats or duplicates evidence already in the case record does not
constitute a basis for reopening a case.22 She resubmitted copies of reports of Dr. Atterbury,
dated between February 1999 and May 2002, but the resubmission of medical reports which
have already been considered by the Office would not require reopening of her claim for merit
review.
Appellant also submitted a June 4, 2001 report of Dr. Goddard, an attending Boardcertified physical medicine and rehabilitation physician and a July 17, 2006 report of
Dr. Bertram which had not previously been considered by the Office. Both Dr. Goddard and
Dr. Bertram noted that appellant reported increased upper extremity symptoms and
recommended treatment options. However, the submission of these reports would not require
reopening of appellant’s claim for merit review because the reports are not relevant to the main
16

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
17

20 C.F.R. § 10.606(b)(2).

18

20 C.F.R. § 10.607(a).

19

20 C.F.R. § 10.608(b).

20

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

21

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

22

See supra note 20 and accompanying text.

7

issues of the present case.23 Neither physician provided an opinion that appellant sustained a
recurrence of total disability on or after October 8, 2001 due to her accepted employment injuries
or that she sustained a new occupational injury prior to October 8, 2001, other than those which
had been previously accepted.24
Appellant has not established that the Office improperly denied her request for further
review of the merits of its June 20, 2006 decision under section 8128(a) of the Act, because the
evidence and argument she submitted did not to show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office or constitute relevant and pertinent new evidence not previously considered by the
Office.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of total disability on or after October 8, 2001 due to her accepted
employment injuries and did not meet her burden of proof to establish that she sustained a new
occupational injury prior to October 8, 2001. The Board further finds that the Office properly
denied appellant’s request for further review of the merits of her claim pursuant to 5 U.S.C.
§ 8128(a).

23

See supra note 21 and accompanying text.

24

The Board further notes that Dr. Goddard’s report predated appellant’s claimed October 8, 2001 recurrence of
disability and, therefore, would not be relevant to appellant’s medical condition on or after that date.

8

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 25 and June 20, 2006 decisions are affirmed.
Issued: July 3, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

